UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-5202 The Dreyfus/Laurel Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/10 The following N-Q relates only to the Registrants series listed below and does not affect Dreyfus Core Equity Fund, a series of the Registrant with a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q will be filed for Dreyfus Core Equity Fund, as appropriate. Dreyfus BASIC S&P 500 Stock Index Fund Dreyfus Bond Market Index Fund Dreyfus Disciplined Stock Fund Dreyfus Money Market Reserves Dreyfus AMT-Free Municipal Reserves Dreyfus U.S. Treasury Reserves Dreyfus Small Cap Fund Dreyfus Strategic Income Fund Dreyfus Tax Managed Growth Fund FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus AMT-Free Municipal Reserves July 31, 2010 (Unaudited) Coupon Maturity Principal Short-Term Investments102.1% Rate (%) Date Amount ($) Value ($) Alabama1.8% Decatur Educational Building Authority, Revenue (Saint Ann's School Project) (LOC; Wachovia Bank) 0.40 8/7/10 2,320,000 a 2,320,000 Macon Trust Various Certificates (Spanish Fort Redevelopment Authority, Revenue (Spanish Fort Town Center)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.40 8/7/10 5,000,000 a,b 5,000,000 California7.0% California Educational Facilities Authority, Revenue, CP (Stanford University) 0.30 11/19/10 15,400,000 15,400,000 California Infrastructure and Economic Development Bank, Revenue (California Academy of Sciences, San Francisco, California) (LOC; Allied Irish Banks) 1.25 8/1/10 12,320,000 a 12,320,000 Connecticut9.2% Bridgeport, GO Notes, TAN 1.50 8/12/10 5,000,000 5,001,428 Connecticut Health and Educational Facilities Authority, Revenue (Eagle Hill School Issue) (LOC; JPMorgan Chase Bank) 1.50 8/7/10 5,405,000 a 5,405,000 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (LOC; Comerica Bank) 0.34 8/7/10 7,300,000 a 7,300,000 Connecticut Health and Educational Facilities Authority, Revenue (Hospital of Saint Raphael Issue) (LOC; KBC Bank) 0.37 8/7/10 9,100,000 a 9,100,000 Connecticut Health and Educational Facilities Authority, Revenue (The Children's School Issue) (LOC; JPMorgan Chase Bank) 0.32 8/7/10 1,000,000 a 1,000,000 Plainville, GO Notes, BAN 1.50 10/28/10 2,000,000 2,003,786 Seymour, GO Notes, BAN 2.00 8/12/10 600,000 600,285 Shelton Housing Authority, Revenue (Crosby Commons Project) (LOC; Wachovia Bank) 0.33 8/7/10 6,230,000 a 6,230,000 District of Columbia.1% Metropolitan Washington Airports Authority, Airport System Revenue (Liquidity Facility; Landesbank Baden-Wurttemberg) 0.45 8/7/10 500,000 a 500,000 Florida9.2% Brevard County, Revenue (Holy Trinity Episcopal Academy Project) (LOC; Wachovia Bank) 0.40 8/7/10 900,000 a 900,000 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 2.00 4/21/11 12,500,000 12,563,716 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue 5.00 6/1/11 3,985,000 4,106,610 Citizens Property Insurance Corporation, High-Risk Account Senior Secured Revenue, Refunding 5.00 3/1/11 3,210,000 3,277,070 Florida Hurricane Catastrophe Fund Finance Corporation, Revenue 5.00 7/1/11 100,000 103,307 Hillsborough County Industrial Development Authority, Revenue (Tampa Metropolitan Area YMCA Project) (LOC; Bank of America) 0.29 8/7/10 6,200,000 a 6,200,000 Jacksonville Health Facilities Authority, Health Facilities Revenue (River Garden/Coves Project) (LOC; Wachovia Bank) 0.35 8/7/10 700,000 a 700,000 Orange County Industrial Development Authority, Revenue (Trinity Preparatory School of Florida, Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 495,000 a 495,000 Palm Beach County, IDR (Boca Raton Jewish Community Day School, Inc. Project) (LOC; Wachovia Bank) 0.35 8/7/10 1,415,000 a 1,415,000 Pinellas County Industry Council, Revenue (Lutheran Church of the Cross Day School Project) (LOC; Wachovia Bank) 0.40 8/7/10 1,235,000 a 1,235,000 Sarasota County, IDR (Sarasota Military Academy, Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 1,640,000 a 1,640,000 Sunshine State Governmental Financing Commission, Revenue (LOC; Dexia Credit Locale) 0.34 8/7/10 3,180,000 a 3,180,000 Volusia County Industrial Development Authority, IDR (Easter Seals Society of Volusia and Flager Counties Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 740,000 a 740,000 Illinois1.4% Chicago Board of Education, GO Notes (Liquidity Facility; Dexia Credit Locale) 0.33 8/7/10 1,900,000 a 1,900,000 Chicago O'Hare International Airport, Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Citibank NA) 0.30 8/7/10 2,810,000 a,b 2,810,000 Illinois International Port District, Revenue, Refunding (LOC; ABN-AMRO) 0.53 8/7/10 1,000,000 a 1,000,000 Iowa2.9% Iowa Finance Authority, Health Facility Revenue (Iowa Health System) (LOC; Bank of America) 0.27 8/1/10 3,100,000 a 3,100,000 Iowa Higher Education Loan Authority, Revenue, BAN (William Penn University Project) 1.50 12/1/10 4,500,000 4,507,460 Ringgold County Hospital, HR, BAN (Ringgold County Hospital Project) 1.50 10/1/10 3,700,000 3,703,071 Kentucky2.0% Jefferson County, Retirement Home Revenue (Nazareth Literary and Benevolent Institution Project) (LOC; JPMorgan Chase Bank) 0.40 8/7/10 5,000,000 a 5,000,000 Kentucky Rural Water Finance Corporation, Public Projects Construction Notes 1.25 1/1/11 3,000,000 3,006,854 Louisiana.9% Louisiana Local Government Environmental Facilities and Community Development Authority, Revenue (Kenner Theatres, L.L.C. Project) (LOC; FHLB) 0.38 8/7/10 3,650,000 a 3,650,000 Maryland1.0% Baltimore County, Revenue, Refunding (Shade Tree Trace Apartments Facility) (LOC; M&T Bank) 0.34 8/7/10 3,800,000 a 3,800,000 Massachusetts2.8% Massachusetts Health and Educational Facilities Authority, Revenue (Children's Hospital Issue) (LOC; JPMorgan Chase Bank) 0.33 8/1/10 11,000,000 a 11,000,000 Michigan1.7% Michigan, GO Notes 2.00 9/30/10 5,000,000 5,012,031 Michigan Municipal Bond Authority, State Aid Revenue Notes (LOC; Bank of Nova Scotia) 1.50 8/23/10 1,905,000 1,906,096 Minnesota4.4% Puttable Floating Option Tax Exempt Receipts (Saint Paul Port Authority, MFHR (Burlington Apartments Project)) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 8/7/10 4,080,000 a,b 4,080,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Project) (LOC; Allied Irish Banks) 2.75 8/1/10 3,130,000 a 3,130,000 Saint Paul Port Authority, Revenue (Minnesota Public Radio Project) (LOC; Allied Irish Banks) 2.75 8/1/10 2,290,000 a 2,290,000 Southern Minnesota Municipal Power Agency, Power Supply System Revenue, CP (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.52 8/3/10 8,000,000 8,000,000 Missouri.9% Missouri Health and Educational Facilities Authority, Health Facilities Revenue (Saint Francis Medical Center) (LOC; Bank of America) 0.29 8/1/10 1,750,000 a 1,750,000 Missouri Health and Educational Facilties Authority, Educational Facilities Revenue (Rockhurst University) (LOC; Bank of America) 0.29 8/1/10 1,800,000 a 1,800,000 New Hampshire1.3% New Hampshire Health and Education Facilities Authority, Revenue (University System of New Hampshire Issue) (Liquidity Facility; JPMorgan Chase Bank) 0.26 8/1/10 5,140,000 a 5,140,000 New Jersey23.2% Camden County Improvement Authority, Special Revenue (Congregation Beth El Project) (LOC; Commerce Bank NA) 0.29 8/7/10 1,800,000 a 1,800,000 New Jersey Economic Development Authority, Revenue (Somerset Hills YMCA Project) (LOC; Commerce Bank NA) 0.29 8/7/10 3,340,000 a 3,340,000 New Jersey Economic Development Authority, School Facilities Construction Revenue, Refunding (LOC; Dexia Credit Locale) 0.30 8/7/10 3,225,000 a 3,225,000 New Jersey Educational Facilities Authority, Revenue, Refunding (The College of Saint Elizabeth Issue) (LOC; RBS Citizens NA) 0.35 8/7/10 17,800,000 a 17,800,000 New Jersey Health Care Facilities Financing Authority, Revenue (The Matheny School and Hospital, Inc.) (LOC; Bank of America) 0.35 8/7/10 100,000 a 100,000 New Jersey Housing and Mortgage Finance Agency, SFHR (LOC; Dexia Credit Locale) 0.31 8/7/10 5,420,000 a 5,420,000 New Jersey Turnpike Authority, Turnpike Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.30 8/7/10 27,100,000 a 27,100,000 New Jersey Turnpike Authority, Turnpike Revenue (Liquidity Facility; Societe Generale) 0.29 8/7/10 26,710,000 a 26,710,000 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds (Liquidity Facility; Merrill Lynch Capital Services and LOC; Merrill Lynch) 0.32 8/7/10 5,935,000 a,b 5,935,000 New York2.8% New York City, GO Notes (Liquidity Facility; Landesbank Hessen-Thuringen Girozentrale) 0.31 8/1/10 3,400,000 a 3,400,000 New York City, GO Notes (LOC; Westdeutsche Landesbank) 0.27 8/1/10 6,800,000 a 6,800,000 New York Local Government Assistance Corporation, Subordinate Lien Revenue, Refunding (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Westdeutsche Landesbank) 0.35 8/7/10 1,000,000 a 1,000,000 Ohio.8% Akron, Street Improvement Special Assessment Notes 3.50 10/1/10 1,000,000 1,001,220 Montgomery County, Revenue, CP (Miami Valley Hospital) 0.50 9/10/10 2,000,000 2,000,000 Oklahoma1.1% Oklahoma Water Resources Board, State Loan Program Revenue (Liquidity Facility; State Street Bank and Trust Co.) 0.75 9/1/10 4,250,000 4,250,000 Oregon.3% Multnomah County Hospital Facilities Authority, Revenue, Refunding (Holladay Park Plaza Project) (LOC; Allied Irish Banks) 1.25 8/1/10 1,300,000 a 1,300,000 Pennsylvania15.3% Beaver County Industrial Development Authority, PCR, Refunding (FirstEnergy Generation Corporation Project) (LOC; Barclays Bank PLC) 0.25 8/1/10 3,000,000 a 3,000,000 Berks County Industrial Development Authority, Revenue (Kutztown Resource Management, Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 3,645,000 a 3,645,000 Berks County Industrial Development Authority, Revenue (Richard J. Caron Foundation Project) (LOC; Wachovia Bank) 0.40 8/7/10 6,910,000 a 6,910,000 Berks County Municipal Authority, Revenue (The Reading Hospital and Medical Center Project) 0.48 1/13/11 4,815,000 4,815,000 Bucks County Industrial Development Authority, Revenue (Pennswood Village Project) (LOC; Bank of America) 0.31 8/7/10 8,375,000 a,c 8,375,000 Chester County Health and Education Facilities Authority, Revenue (Simpson Meadows Project) (LOC; Wells Fargo Bank) 0.35 8/7/10 3,200,000 a,c 3,200,000 Delaware River Joint Toll Bridge Commission, Bridge System Revenue (LOC; Dexia Credit Locale) 0.28 8/7/10 1,315,000 a 1,315,000 Montgomery County Industrial Development Authority, Revenue (Big Little Associates Project) (LOC; Wachovia Bank) 0.47 8/7/10 535,000 a 535,000 Montgomery County Industrial Development Authority, Revenue (Independent Support Systems, Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 100,000 a 100,000 North Lebanon Township Municipal Authority, Revenue (The Penn Laurel Girl Scout Council, Inc. Project) (LOC; Wachovia Bank) 0.40 8/7/10 365,000 a 365,000 North Penn Water Authority, Water Revenue (Insured; Assured Guaranty Municipal Corp. and Liquidity Facility; Dexia Credit Locale) 0.54 8/7/10 6,000,000 a 6,000,000 Northampton County Industrial Development Authority, Revenue (Bardot Plastics Inc. Project) (LOC; Wachovia Bank) 0.62 8/7/10 270,000 a 270,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project) (LOC; Wachovia Bank) 0.45 9/1/10 4,000,000 4,000,000 Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue, CP (Pennsylvania Power and Light Utilities Project ) (LOC; Wachovia Bank) 0.62 9/1/10 4,900,000 4,900,000 Philadelphia, GO Notes, TRAN 2.00 6/30/11 10,000,000 10,117,785 York Redevelopment Authority, Revenue (LOC; M&T Bank) 0.38 8/7/10 3,165,000 a 3,165,000 Tennessee1.4% Clarksville Public Building Authority, Financing Revenue (Metropolitan Government of Nashville and Davidson County Loan) (LOC; Bank of America) 0.28 8/1/10 3,250,000 a 3,250,000 Sevier County Public Building Authority, Public Project Construction Notes (Tennessee Association of Utility Districts Interim Loan Program) 1.25 3/1/11 2,175,000 2,181,946 Texas7.1% Collin County Housing Finance Corporation, Multifamily Revenue (Carpenter-Oxford Development Housing) (Liquidity Facility; FHLMC and LOC; FHLMC) 0.31 8/7/10 5,000,000 a,b 5,000,000 Gregg County Health Facilities Development Corporation, HR (Good Shepherd Medical Center Project) (LOC; JPMorgan Chase Bank) 0.36 8/1/10 5,500,000 a 5,500,000 Harris County Health Facilities Development Corporation, Revenue (Saint Luke's Episcopal Hospital) (Liquidity Facility: Bank of America, JPMorgan Chase Bank and Northern Trust Co .) 0.26 8/1/10 13,800,000 a 13,800,000 Puttable Floating Option Tax Exempt Receipts (Brazos County Health Facilities Development Corporation, Revenue (Franciscan Services Corporation Obligated Group)) (Liquidity Facility; Bank of America and LOC; Bank of America) 0.33 8/7/10 3,335,000 a,b 3,335,000 Texas, TRAN 2.50 8/31/10 500,000 500,818 Wisconsin1.5% Wisconsin Health and Educational Facilities Authority, Revenue (Beloit Memorial Hospital, Inc.) (Liquidity Facility; JPMorgan Chase Bank) 0.29 8/1/10 2,110,000 a 2,110,000 Wisconsin Rural Water Construction Loan Program Commission, Revenue, BAN 1.50 11/15/10 4,000,000 4,008,635 Wyoming2.0% Sweetwater County, HR (Memorial Hospital Project) (LOC; Key Bank) 0.35 8/7/10 7,750,000 a 7,750,000 Total Investments (cost $404,652,118) 102.1% Liabilities, Less Cash and Receivables (2.1%) Net Assets 100.0% a Variable rate demand note - rate shown is the interest rate in effect at July 31, 2010. Maturity date represents the next demand date, or the ultimate maturity date if earlier. b Securities exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2010, these securities amounted to $26,160,000 or 6.6% of net assets. c Purchased on a delayed delivery basis. At July 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a unadjusted quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of July 31, 2010 in valuing the fund's investments: Valuation Inputs Short-Term Investments ($)+ Level 1 - Unadjusted Quoted Prices - Level 2 - Other Significant Observable Inputs 404,652,118 Level 3 - Significant Unobservable Inputs - Total + See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. It is the funds policy to maintain a continuous net asset value per share of $1.00 for the fund; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so. There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Directors to represent the fair value of the funds investments. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Basic S&P 500 Stock Index Fund July 31, 2010 (Unaudited) Common Stocks98.0% Shares Value ($) Consumer Discretionary10.0% Abercrombie & Fitch, Cl. A 8,030 296,628 Amazon.com 29,307 a 3,455,002 Apollo Group, Cl. A 10,542 a 486,302 AutoNation 7,632 a,b 186,450 AutoZone 2,518 a,b 532,733 Bed Bath & Beyond 22,868 a 866,240 Best Buy 29,790 1,032,521 Big Lots 6,639 a,b 227,784 Carmax 15,858 a 334,604 Carnival 36,816 1,276,779 CBS, Cl. B 57,786 854,077 Coach 26,262 970,906 Comcast, Cl. A 241,132 4,694,840 D.R. Horton 25,231 278,046 Darden Restaurants 11,784 493,632 DeVry 5,645 303,701 DIRECTV, Cl. A 77,579 a 2,882,836 Discovery Communications, Cl. A 24,114 a 931,042 Eastman Kodak 26,383 a,b 104,741 Expedia 17,579 398,692 Family Dollar Stores 11,551 477,634 Ford Motor 290,987 a 3,715,904 Fortune Brands 13,292 583,253 GameStop, Cl. A 12,754 a,b 255,718 Gannett 21,306 b 280,813 Gap 38,547 698,086 Genuine Parts 13,696 586,600 Goodyear Tire & Rubber 22,326 a 238,218 H & R Block 27,633 433,285 Harley-Davidson 20,709 b 563,906 Harman International Industries 5,544 a 168,593 Hasbro 11,474 483,629 Home Depot 143,557 4,092,810 International Game Technology 24,950 380,238 Interpublic Group of Cos. 43,139 a 394,290 J.C. Penney 20,336 b 500,876 Johnson Controls 58,086 1,673,458 Kohl's 26,556 a 1,266,456 Leggett & Platt 12,425 b 258,937 Lennar, Cl. A 12,825 189,425 Limited Brands 23,596 605,001 Lowe's 121,945 2,529,139 Macy's 36,543 681,527 Marriott International, Cl. A 22,001 b 746,054 Mattel 31,990 676,908 McDonald's 91,980 6,413,765 McGraw-Hill 27,382 840,354 Meredith 3,363 106,775 New York Times, Cl. A 10,949 a 95,694 Newell Rubbermaid 23,272 360,716 News, Cl. A 192,297 2,509,476 NIKE, Cl. B 33,149 2,441,092 Nordstrom 14,800 503,200 O'Reilly Automotive 11,647 a 573,964 Office Depot 24,809 a 107,175 Omnicom Group 26,686 994,320 Polo Ralph Lauren 5,303 418,990 Priceline.com 4,027 a 903,659 Pulte Group 27,633 a,b 242,618 RadioShack 10,431 224,684 Ross Stores 10,784 567,885 Scripps Networks Interactive, Cl.
